Exhibit 10.14

 

MATERIALS TRANSFER, EVALUATION AND EXCLUSIVE OPTION AGREEMENT

 

THIS AGREEMENT made this 1st day of July, 2020 (“Effective Date”) by and between
Case Western Reserve University, an Ohio nonprofit corporation having a place of
business at 10900 Euclid Avenue, Cleveland, Ohio 44106-7219 (referred to as
“CWRU”) and Mosaic Immunoengineering Inc., a Delaware for-profit corporation,
having a place of business at 1537 South Novato Blvd #5, Novato CA 94947
(referred to as “COMPANY”) (each individually a “Party”).

 

WITNESSETH

 

WHEREAS, CWRU owns certain technology, including all developments, patents,
marketing, and licensing rights in and related to certain Technology (as defined
in paragraph 1.7 of this Agreement and which are hereafter referred to as the
“Technology”); and

 

WHEREAS, COMPANY desires to obtain an exclusive option to enter into a license
agreement from CWRU for the commercial development, use, and sale of the
Technology, products based on the Technology, patents, trade secrets, know-how,
and other information related to the Technology;

 

WHEREAS, COMPANY desires to obtain certain materials from CWRU to evaluate the
Technology for an agreed-upon period of time to facilitate its consideration of
entering into a license agreement from CWRU; and

 

WHEREAS, CWRU is willing to provide COMPANY with certain materials and
information related to or constituting Technology (as set forth more fully
below) for the purposes of enabling COMPANY to conduct such evaluation and CWRU
is willing to provide COMPANY with an option to enter into a license agreement
and is willing to forestall execution of a license agreement for the Technology
with any third party during the period of this Agreement;

 

NOW, THEREFORE, in consideration of the covenants and undertakings hereinafter
set forth, it is agreed by and between the parties as follows:

 

1.       Definitions

 

1.1        The Term “Dollars” or “$” shall mean lawful money of the United
States of America.

 

1.2       The term “Equity Securities” shall mean any common or preferred stock
of any class or series, as well as and including any securities convertible or
exchangeable into any class or series of common stock or preferred stock,
whether debt or equity, which, for avoidance of doubt shall include any Excluded
Issuances.

 

1.3       The term “Excluded Issuances” shall mean issuances or sale by the
COMPANY as of the Effective Date of (a) Equity Securities issued or reserved for
issuance directly or upon the exercise of options under customary Board approved
plans or otherwise for the benefit of key employees of the COMPANY and issued
pursuant to the COMPANY’s equity plan agreement then in effect or otherwise or
(b) Equity Securities issued upon the conversion of convertible securities
issued and outstanding on or prior to the Effective Date.

 

1.4       The term “Field of Use” shall mean all therapeutic, diagnostic,
vaccine and preventive uses of Technology for both veterinary and human
applications. Final field of use, including specific indications, which may be
narrower than the Field of Use, will be defined in any commercial use license.
Said commercial use license will necessarily incorporate developmental,
regulatory, and commercial distribution/sales milestones for each product that
incorporates any Technology in the Field of Use. For clarification purposes,
Technology and Materials shall not be used in or on humans during the Evaluation
Period unless COMPANY consults with CWRU regarding appropriate, and possibly
expanded, indemnification and insurance requirements and receives CWRU’s written
authorization to do so. Such authorization will be in CWRU’s sole discretion.

 

 

 

 



 1 

 

 

1.5       The term “Materials” shall mean the materials and/or intellectual
property listed on Attachment A.

 

1.6       The term “Patents” shall mean any patent that issues or has issued to
CWRU or patent application covering or consisting of the Technology and based on
intellectual property in existence as of the Effective Date and any related
patent or patent application that is a continuation, continuation-in-part,
divisional, or reissue in the United States of America or any other country.

 

1.7       The term “Technology” shall mean Materials or any intellectual
property developed by COMPANY from Materials including without limitation, all
or any of the inventions and developments related thereto or arising out of any
compositions, data, strains, patent applications, processes, techniques,
contained therein and any physical embodiments thereof.

 

1.8       The term “Term Sheet” shall mean that certain Term Sheet agreed to by
the COMPANY and CWRU in the form of Attachment B hereto.

 

2.       Materials Transfer and Evaluation License

 

2.1       During the Twenty Four (24) month period following the Effective Date
(referred to as “Evaluation Period”), COMPANY shall use commercially reasonable
efforts to evaluate the Materials to determine whether COMPANY desires to enter
into a license (referred to as “License Agreement”). Such evaluation is referred
to as “Evaluation.” COMPANY agrees that it shall use the Materials only for
purposes of the Evaluation and shall not use the Materials for any other purpose
whatsoever without CWRU's prior written consent.

 

2.2       CWRU hereby grants to COMPANY a limited, transferable (solely to
Patriot Scientific or any purchaser of COMPANY ), exclusive license (referred to
as “Evaluation License”) to evaluate the Materials for use in the Field of Use
and to practice any method, process or procedure during the Evaluation Period
solely for purposes of the Evaluation. The Evaluation License will terminate
upon the expiration or termination of this Agreement, unless extended by mutual
agreement. No other evaluation license will be granted in the Field of Use for
the Evaluation Period.

 

3.       License Option

 

3.1       CWRU hereby grants to COMPANY the exclusive option (referred to as
“License Option”), which shall be exercisable only in the manner set forth in
Section 3.2, to negotiate and enter into a license agreement with CWRU (referred
to as “License Agreement”).

 

3.2       Provided that COMPANY meets the Diligence Milestones specified in
Section 4 below, COMPANY may exercise the License Option at any time prior to
the expiration of the Evaluation Period by delivering to CWRU written notice of
COMPANY’s intent to exercise the License Option (the “Option Exercise Notice”).
If COMPANY fails to deliver the Option Exercise Notice prior to the expiration
of the Evaluation Period, the License Option shall expire. In the event that
COMPANY timely delivers the Option Exercise Notice, CWRU shall not enter a
license to the Technology with another entity for ninety (90) days subsequent to
the date of receipt of such Option Exercise Notice, referred to as “License
Negotiation Period End Date.” During such ninety (90) day period, the parties
will negotiate regarding the final amount of fees and royalties, consistent with
Sections 3.3 and 3.4 below. Other than fees and royalties, the license shall be
in standard CWRU terms and conditions. It is expressly understood and agreed
that no license shall be granted, or deemed to have been granted, to COMPANY
unless and until the mutual execution of the License Agreement and that CWRU has
no obligation to agree to terms proposed by COMPANY if such financial terms are
below the range described in Sections 3.3 and 3.4 below. If COMPANY fails to
deliver to CWRU the Option Exercise Notice prior to the expiration of the
Evaluation Period or if COMPANY and CWRU fail to execute a License Agreement
before the License Negotiation Period End Date, CWRU will have no further
obligations to COMPANY with respect to the Technology and subject matter hereof.

 

3.3       The parties acknowledge and agree that the royalty rates payable on
net sales of licensed products that achieve product launch shall fall within the
range of 4.0% to 8.0% and the parties agree to negotiate in good faith the final
structure.

 

 

 

 



 2 

 

 

3.4       The parties acknowledge and agree that CWRU will receive a range of
10% to 30% of non-royalty sublicensing income and the parties agree to negotiate
in good faith the final structure.

 

4.       Diligence Milestones

 

4.1       COMPANY must, at a minimum, complete the following milestones to be
eligible to exercise the License Option:

 

(a)COMPANY shall deliver to CWRU a development plan for the Technology in a form
reasonably acceptable to CWRU within Eighteen (18) months of the Effective Date
of this Agreement, said development plan must include the following:

(i)Developmental milestones including but not limited to an animal safety study
for each product that includes or incorporates Technology, first commercial
prototype of each product that includes or incorporates Technology, etc.; and

(ii)Regulatory milestones including but not limited to timelines for IND filing
or equivalent, clinical phases of testing, and other key regulatory milestones
or the equivalent for developing a veterinary product for each product and
indication for said product that includes or incorporates the Technology.

 

(b)COMPANY shall deliver to CWRU a business plan for the COMPANY’s next five (5)
years of operations in a form reasonably acceptable to CWRU within Eighteen (18)
months of the Effective Date of this Agreement, said business plan must contain
the following:

(i)COMPANY’s proposed Field of Use definition for the Technology for the License
Agreement; and

(ii)COMPANY’s manufacturing, marketing, pricing, and distribution strategies for
each product that includes or incorporates the Technology for each field of use;
and

(iii)Milestones for the first commercial sale of each product that includes or
incorporates the Technology; and

(iv)COMPANY’s forecasts of revenues attributable to the Technology and cost
projections for each product that includes or incorporates the Technology.

 

4.2       COMPANY must also complete the following milestones:

 

(a)COMPANY shall raise at least Three Million Dollars ($3,000,000) in equity
and/or debt financing and/or grant or government contract funding to advance the
Technology within Eighteen (18) months of the Effective Date of this Agreement.

 

(b)Generate sufficient preclinical data to support the identification of the
initial Field of Use to support the initial planned clinical indication for
Technology

 

(c)Identify required toxicology studies required to support Phase I clinical
trials in the initial Field of Use for Technology

 

(d)Determine manufacturing processes and cGMP requirements to manufacture the
initial product for use in toxicology studies for Technology

 

(e)COMPANY shall deliver to CWRU a report on the findings of COMPANY’s
evaluation including, but not limited to, the results observed in milestones
4.2(b) – 4.2(d) within Twenty Four (24) months of the Effective Date of this
Agreement.

 

4.3       COMPANY shall report to CWRU the completion of the Diligence
Milestones within thirty (30) days of completion of each Diligence Milestone.

 

 

 

 



 3 

 

 

5.       Fees and Consideration

 

5.1       In consideration for the Evaluation License, the License Option, and
other rights granted hereunder, COMPANY shall reimburse CWRU for the costs of
filing, prosecuting, and maintaining Patents incurred during the Evaluation
Period. Payments shall be due within thirty (30) days of the COMPANY’s receipt
of invoices for the reimbursement of such costs. COMPANY and CWRU shall endeavor
to mutually agree on the patent strategy and filings prior to incurring
additional costs during the term of this Agreement. If COMPANY is unable to
reimburse CWRU for any given application within thirty (30) days of the receipt
of an invoice therefor, then CWRU and COMPANY shall endeavor to mutually agree
to a payment plan. If CWRU and COMPANY are unable to mutually agree to a payment
plan, then CWRU shall provide COMPANY with sixty (60) days written notice to
cure said payment default. If the default is not cured within said period, then
COMPANY shall have no rights to that application and said application will no
longer be subject to this Agreement.

 

5.2        In further consideration for the Evaluation License, the License
Option, and other rights granted hereunder, COMPANY shall issue to CWRU Equity
Securities comprised of a number of shares of Class B Common Stock in the
COMPANY such that CWRU owns ten percent (10%) of the COMPANY as of the Effective
Date on a fully diluted basis, which shares shall have the rights and
preferences described in the Term Sheet and otherwise reasonably satisfactory to
CWRU. Such shares of Class B Common Stock shall have the anti-dilution
protections described in the Term Sheet. Such Shares issued to CWRU shall be
reflected in capitalization table of the COMPANY as of the Effective Date and
consistent with the Term Sheet and shall be considered issued as of the
Effective Date for all purposes, including tax purposes. CWRU shall not, as a
condition of this Agreement, require that additional Units be issued to CWRU by
COMPANY to exercise the License Option. Further, until the cumulative
fully-diluted ownership percentage of CWRU falls below three percent (3%) of
COMPANY, CWRU shall have the right, but not the obligation, to appoint one
observer to attend and participate in, but who will not have any voting rights
with respect to, all meetings of the Board, all committees of the Board and all
sub-committees of the Board (the “Board Observer”). The Board Observer will have
the right to receive all meeting materials sent to the members of the Board,
committee members and subcommittee members. The COMPANY shall promptly include
the provisions of this Section 5 and the Term Sheet in the Certificate of
Incorporation or other agreement, as appropriate, of the COMPANY, or an
amendment thereto, to the reasonable satisfaction of CWRU. Within 90 days from
the issuance of the Class B Common Stock, the Company shall pay all reasonable
due diligence costs and outside legal fees and expenses incurred by CWRU in
connection with the issuance of the Class B Common Stock up to a maximum
reimbursable cap of fifteen thousand Dollars ($15,000).

 

6.       Intellectual Property Rights

 

6.1       Title to all Materials, including, but not limited to, materials
containing any portion of the Materials or materials derived from the Materials,
shall remain in CWRU. Notwithstanding the foregoing, during the Term, COMPANY
shall be responsible for the care and control of the Materials and shall not
transfer the Materials to any third party without prior written approval of
CWRU.

 

6.2       CWRU shall have sole and exclusive ownership of all intellectual
property rights in or related to, the Materials and Technology, and no such
rights, whether in the nature of patent, trademark, copyright or trade secret
rights, are being granted to COMPANY hereunder other than the Evaluation
License. COMPANY agrees that CWRU retains all such rights and that COMPANY has
no proprietary rights or interest in the Materials or Technology.

 

6.3       It is not anticipated that COMPANY will develop any new intellectual
property or invention of a product, device, process or method, whether
patentable or unpatentable, based on, containing, or derived from the Technology
and/or the Materials during the Term hereof; provided, that in the event that it
does develop any such intellectual property or invention, COMPANY shall promptly
notify CWRU, but not any other entity, of any such development and all title and
rights to the intellectual property or invention resulting from such development
shall be the property of CWRU and COMPANY hereby assigns such to CWRU and agrees
to execute any further documents necessary to memorialize such assignment.

 

 

 

 



 4 

 

 

7.       Patent Prosecution

 

7.1       If COMPANY fails to reimburse CWRU for costs arising from any
Patent(s) when due in accordance with Section 5.1, CWRU shall have the right, at
its sole discretion, to terminate the rights to the patent application not paid.

 

7.2       CWRU will maintain final authority in all decisions regarding the
prosecution and maintenance of the Patents during the Evaluation Period. CWRU
will, however, to the extent practicable under the circumstances, provide to
COMPANY all documents prepared by CWRU’s patent counsel for review and comment
prior to filing.

 

7.3       COMPANY shall not contest the validity of the Patents.

 

7.4       As part of any License Agreement entered pursuant to the License
Option granted herein, COMPANY shall be responsible for the reimbursement of all
past Patent costs. As of the Effective Date, the total of past Patent expenses
received by CWRU for invoices received from patent counsel through June 15, 2020
is $266,805.53 (the “Past Expenses”).

 

8.       Confidential Information

 

8.1       For purposes of this Agreement, “Confidential Information” shall mean
any information relating to the Technology, including patent applications, and
all related foreign applications, continuations, continuation-in-part and
divisional applications, or any of them, or any other information disclosed to
COMPANY in the manner set forth hereinafter. All such information shall be
Confidential Information including information disclosed to COMPANY prior to the
date of this Agreement, unless such information (i) was already in COMPANY’s
possession prior to the disclosure thereof by CWRU as provided in subparagraph
(a) hereof, (ii) has been published or is published hereafter, unless such
publication is a breach of this Agreement, (iii) is received by COMPANY from a
third party not under any obligation of confidentiality with respect thereto, or
(iv) is independently developed by an employee of COMPANY without access to
Confidential Information as proven by clear and convincing evidence.

 

(a) In the event that such information (other than information generated
pursuant to COMPANY’s Evaluation) shall be established to have been known to
COMPANY prior to the disclosure thereof by CWRU by reference to any publication
thereof by COMPANY or by reference to any internal writing or other business
record maintained by COMPANY in the ordinary course of business, such
information shall not be deemed to be Confidential Information for purposes of
this Agreement following notification to CWRU of such fact.

 

(b) With respect to any information not related to the Technology which is
sought by CWRU to be Confidential Information subject to this Agreement, CWRU
shall mark such information as “Confidential” prior to disclosing it to COMPANY.

(c) With respect to any oral communication, not related to the Technology, which
is deemed by CWRU to be Confidential Information subject to this Agreement, CWRU
shall notify COMPANY of such fact and within thirty (30) days thereafter CWRU
shall send a memorandum to COMPANY outlining the information deemed to be
Confidential Information.

 

8.2.       COMPANY shall maintain in confidence and shall not disclose to any
person not a party hereto, any Confidential Information, unless such information
is shared under a separate confidentiality agreement between COMPANY and the
third party with terms no less strict than the terms contained herein.

 

 

 

 



 5 

 

 

8.3       COMPANY shall exercise all reasonable precautions to prevent the
disclosure of Confidential Information by its employees or representatives, and
in any event shall maintain with respect to such Confidential Information a
standard of care which is no less than that standard which COMPANY maintains to
prevent the disclosure of its own confidential information.

 

8.4       COMPANY shall not use or exploit any Confidential Information,
Technology, and/or Materials except for purposes of the Evaluation.

 

8.5       COMPANY acknowledges that the Technology and the Confidential
Information are unique and valuable assets of CWRU, and that breach of this
Agreement would result in irreparable injury to CWRU which could not be remedied
by monetary damages. Therefore, COMPANY agrees that, in the event of a breach or
threatened breach of the terms of this Agreement, CWRU shall be entitled to an
injunction prohibiting any such breach, or to specific performance or any other
equitable remedy available to CWRU. Any such equitable relief shall be in
addition to and not in lieu of any other appropriate relief at law to which CWRU
may be entitled.

 

9.       Term and Termination

 

9.1       The term of this Agreement (referred to as “Term”) will commence on
the Effective Date and, unless terminated earlier pursuant to Section 9.2 or
9.3, will continue in full force and effect until the expiration of the
Evaluation Period or, in the event that COMPANY timely delivers the Option
Exercise Notice, until the License Negotiation Period End Date.

 

9.2       CWRU may terminate this Agreement (in advance of the conclusion of the
Term) at any time upon written notice to COMPANY in the event that COMPANY
materially breaches any provision hereof, provided CWRU provides its notice of
breach to COMPANY and COMPANY is unable to cure said material breach within
Sixty (60) days from the date of receipt of said written notice.

 

9.3       COMPANY may terminate this Agreement at any time upon written notice
to CWRU for any reason or no reason.

 

9.4       Upon the termination or expiration of this Agreement:

 

(a) Each party shall promptly deliver to the other party all Confidential
Information of such other party and all embodiments thereof then in its custody,
control or possession and shall deliver within ten (10) days after such
expiration or termination or request a written statement to the other party
certifying to such action; and

 

(b) COMPANY shall discontinue its use of the Technology and the Materials and
shall deliver to CWRU all Technology and Materials, as well as any materials
and/or products made from Technology or Materials accompanied by a description
of the method of synthesis or manufacture of such materials and/or products.

 

9.5       Sections 1 (Definitions), 6 (Intellectual Property Rights), 8
(Confidential Information), 9.4 and 9.5 (Term and Termination), 10 (No
Warranty), 11 (Indemnification), 12 (Assignment), 13 (Interpretation), and 15
(Notices) shall survive the expiration or termination of this Agreement and
remain in full force and effect.

 

 

 

 



 6 

 

 

10.       No Warranty

 

ALL TECHNOLOGY, information, materials, services, intellectual property or other
property or rights, granted or provided by CWRU pursuant to this agreement
(“DELIVERABLES”) are PROVIDED on an “as is” basis. CWRU makes no warranties of
any kind, either expressed or implied, as to any matter including, but not
limited to, warranty of fitness for particular purpose, or merchantability,
exclusivity or results obtained from use. nor shall EITHER party HERETO be
liable tO the OTHER for THE OTHER’s indirect, special, or consequential damages
such as loss of profits or INABILITY to use said intellectual property or any
applications and derivations thereof. CWRU does not make any warranty of any
kind with respect to freedom from patent, trademark, or copyright infringement,
or theft of trade secrets and does not assume any liability hereunder for any
infringement of any patent, trademark, or copyright arising from the use of
DELIVERABLES. COMPANY agrees that it will not make any warranty on behalf of
CWRU, expressed or implied, to any entity concerning the application of or the
results to be obtained with DELIVERABLES.

 

11.       Indemnification

 

COMPANY agrees to indemnify, hold harmless and defend CWRU, its officers,
employees and agents, from and against any and all claims, suits, losses,
damages, costs, fees and expenses arising from COMPANY’s conduct with respect to
this Agreement or its possession, use, evaluation, or application of Materials
or Technology. This obligation shall survive termination of this Agreement.

 

12.       Assignment

 

12.1       Neither party may assign this Agreement or any of its obligations
hereunder without the prior written consent of the other; however, this
Agreement shall be binding upon and inure to the benefit of the successors,
personal representatives and permitted assigns of the parties hereto. This
Agreement may, with CWRU’s consent, be assigned by COMPANY to any company
acquiring substantially all of COMPANY’s assets, which consent shall not be
unreasonably withheld.

 

13.       Interpretation

 

This Agreement shall be governed by and construed under the laws of the State of
Ohio and shall not be modified or amended in any respect except in writing
executed by both parties.

 

14.        Jurisdiction and Venue

 

The parties consent to the exclusive jurisdiction of the courts of Cuyahoga
County, Ohio to resolve any and all disputes relating to this Agreement. COMPANY
hereby irrevocably and unconditionally (i) waives any objection to the laying of
venue in any court located in Cuyahoga County, Ohio with respect to any lawsuit
relating to this Agreement, (ii) consents to receive service of any summons or
other legal process by registered or certified mail, postage prepaid, at the
address for notices described in the Section entitled “Notices” hereof, and
(iii) waives any objection to the effectiveness or validity of service pursuant
to subsection (ii) above.

 

15.       Use of Materials

 

The Material shall in no event be used in human beings (including for diagnostic
purposes). All research involving the Technology and Material (including but not
limited to research involving the use of animals and recombinant DNA) and
disposal of the Material shall be conducted in accordance with all federal,
state, local, import/export and other laws, regulations, and ordinances
governing such research including applicable NIH guidelines. COMPANY shall
comply with all U.S. export laws and regulations pertaining to the export of
technical data, services and commodities.

 

16.       Notices

 

Any payment, notice, or other communication required or authorized to be given
hereunder shall be deemed to have been properly given and to be effective: (a)
upon delivery if delivered in person, or (b) sent by postage prepaid, registered
or certified first class mail and addressed to the applicable party at the
address given below, or to such other address as such party shall specify for
itself by like notice to other party.

 

[The Balance of This Page Intentionally Left Blank – Signature Page To Follow]

 

 

 

 



 7 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed in duplicate counterparts, each of which shall be deemed to constitute
an original. This Agreement is executed by the parties with the intent to be
legally bound hereby.

 

The undersigned verify that they have the authority to bind to this Agreement
the party on behalf of which they are executing below.

 



Case Western Reserve University   COMPANY       By: /s/ Michael J. Haag   By:
/s/ Steven King       Name: Michael J. Haag   Name: Steven King       Title:
Executive Director Technology   Title: President and CEO Management, Technology
Transfer     Office, Case Western Reserve     University           Date:
7/2/2020   Date: 1 July 2020       By: /s/ Michael Lee   Address for Notices:  
    Name: Michael Lee   Mosaic Immunoengineering Inc.     1537 South Novato Blvd
#5 Title: Treasurer   Novato, CA 94947     Attn: Steve King, President and CEO
Date: 7/10/2020          

  





Address for Notices:

 

Case Western Reserve University

Technology Transfer Office

Sears Building, Sixth Floor

10900 Euclid Avenue

Cleveland, Ohio 44106-7219

Attention: Executive Director, Technology Management

 

Facsimile: 216-368-0196

 

 

 

 

 

 



 8 

 

 

Attachment A

 

Description of Materials

 

For the purposes of this Agreement, “Materials” shall mean all or any of the
following CWRU invention disclosures:

 

and includes all or any of the inventions and developments described or
disclosed therein, patents, patent applications (including but not limited to
those referenced above), or any physical embodiments thereof, data, figures,
manuscripts, and know-how related thereto including:

 

CWRU IDF Number 2013-2417 entitled “Non-Covalent Loading of Plant Picornavirus
Particles” with US Patent Application US2015/0376578 A1 and EP Patent
Application 14754692.3

 

CWRU IDF Number 2015-2767 entitled “Cancer Immunotherapy using Virus Particles
with US Patent Application US2018/0133304 A1 and associated foreign patent
applications in Japan, China, Canada, Australia, and EP, US non-published patent
application with patent serial number 16/612,214, and PCT Patent application
with publication number WO 2018/208828 A1

 

CWRU IDF Number 2017-3151 entitled “Melt Processed Viral Nanoparticle
Constructs” with US Patent Application US2019/0350871 A1 and EP Patent
Application 17868454.4

 

 

 

 

 

 

 

 

 



 9 

 

 

Attachment B

 

Term Sheet For Class B Common STOCK of

 

Mosaic ImmunoEngineering Inc

 

aTtachment B

 



Term Sheet

 

For Class B Common STOCK of

 

Mosaic ImmunoEngineering Inc.

 

July 1, 2020

 

TERM TOPIC DESCRIPTION   Parties:

Company: Mosaic Immunoengineering Inc (the “Company”)

 

Preferred holder: Case Western Reserve University (“CWRU”)

 

 

  The term sheet: This Term Sheet sets forth the principal terms of a proposed
issuance to CWRU of Class B Common (as defined below) in connection and
concurrently with the execution of the Materials Transfer, Evaluation and
Exclusive Option Agreement (“Exclusive Option”) by CWRU to the Company of
certain technology (the “Technology”). This Term Sheet does not constitute a
legally binding obligation and it is the parties’ intent that, until definitive
agreements are entered into, no agreement shall exist between them.  
Issuance/Type of Security: Upon the grant of the Exclusive Option for the
Technology and as consideration for such grant of the Exclusive Option, the
Company will issue to CWRU a newly-issued class of common stock to be designated
as Class B Common Stock of the Company (the “Class B Common”). The Class B
Common will rank pari passu to the common stock of the Company with respect to
dividends and distributions but will have certain anti-dilution and conversion
features described in this Term Sheet.   Capitalization: The Company’s capital
structure immediately after the execution of the Exclusive Option is set forth
on Exhibit A attached hereto.   Issuance Consideration: The grant of the
Exclusive Option shall be the full consideration for the issuance to CWRU of the
Class B Common.

 

 

 

 

 



 10 

 

 

  Conversion; Antidilution: The Class B Common, which shall be issued only to
CWRU, initially and until a “Triggering Event” be convertible into 10% of the
fully diluted common stock of the Company (including for such purposes all other
convertible securities outstanding and reserved for issuance except stock
options issued and outstanding and reserved for issuance under board approved
employee stock option plans reserving for issuance no more than ten percent
(10%) of the outstanding common stock of the COMPANY at any time outstanding
through a “Triggering Event”). Upon the occurrence of the Triggering Event, the
Class B Common shall be converted into that number of shares of common stock
equal to 10% of the Company’s fully diluted common stock and shall have all of
the rights and privileges of such common stock. “Triggering Event” means the
completion by the Company of a capital raise of not less than $1,000,000 through
the issuance and sale of common or preferred stock. In addition, if the Company
executes a merger into another company (“Buyer”) prior to the raise of
$1,000,000 in new capital, then the net working capital of the Buyer as of the
closing date shall be offset and applied against the $1,000,000 of new capital
being raised. For example, if the Buyer had net working capital as of the
closing date of $400,000, then the Triggering Event shall occur upon the
completion by the Company of a capital raise of not less than the remaining
$600,000 through the issuance and sale of common or preferred stock.  
Protective Provision If the Company executes a  merger into Buyer, the Class B
Common shall receive equivalent securities in the surviving company, whether in
the form or Common or Convertible Preferred with rights no less than those the
Class B Common possesses hereunder. Such rights shall be documented in the
certificate of incorporation or certificate of designation to the satisfaction
of CWRU.   Registration Rights: The holders of the Class B Common (and, upon
conversion, the underlying common stock) will be entitled to customary
“piggyback” registration rights in connection with an initial public offering of
the Company’s securities.   Voting: On all matters, the holders of the Class B
Common shall be entitled to vote together with the holders of the Company’s
common stock as a single class, except as otherwise required by law.  
Information Rights: Each holder of Class B Common will have customary
information rights until the completion by the Company of an underwritten, firm
commitment initial public offering (“IPO”) resulting in the Company being traded
on a national securities exchange.   First Refusal & Tag Along Rights: The
holders of Class B Common shall have customary co-sale rights until the
completion of an IPO.   Drag Along Rights: The members holding at least a
majority of the outstanding voting securities of the Company shall have
customary drag along rights until the completion of an IPO.   Transaction Fees:
Upon the issuance of the Class B Common, the Company shall pay all reasonable
due diligence costs and outside legal fees and expenses incurred by CWRU in
connection with the issuance of the Class B Common up to a maximum reimbursable
cap of $15,000.   Governing Law: Ohio law will govern this letter and all of the
Definitive Documentation.   No Binding Effect of Liability: The parties
understand and acknowledge that this Term Sheet is not a legally binding
agreement and that the failure to execute and deliver the definitive
documentation with respect hereto shall impose no obligation or liability on
CWRU or the Company.  Neither CWRU nor any affiliates of CWRU shall have any
liability whatsoever in the event that the transactions contemplated or proposed
hereby shall not be consummated.

 

 

[Remainder of Page Intentionally Left Blank]

 

 

 



 11 

 

 

IN WITNESS HEREOF, the undersigned agree to be bound by and accept the terms and
conditions contained in this Term Sheet as of the date first set forth above.

 



  Mosaic ImmunoEngineering Inc.           By: _________________________   Name:
  Title:               CASE WESTERN RESERVE UNIVERSITY           By:
_________________________   Name:   Title:

 

 

 

 

 

 

 

 



 12 

 

 

Exhibit A

 

Capitalization of

 

Mosaic ImmunoEngineering Inc.

 

 

Shares of Common Stock Authorized 1,000,000 Shares of Common Stock issued and
outstanding 630,000 Shares of Common Stock reserved for future issuance 370,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 13 

 

 

 

 